 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

jw e8e ee ee ei ee eee ee eee we ee Ee x
UNITED STATES OF AMERICA,
-against- :
: ORDER
DAMON GROOMS and ERNEST HEMPHILL :
: 20 Crim. 558 (GBD)
Defendants. :
Dee ee ee ee ee ee ee eee XK

GEORGE B. DANIELS, District Judge:
The status conference is adjourned from May 20, 2021 to June 10, 2021 at 10:00 a.m. Time
is excluded in the interest of justice pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), until

that time.

Dated: New York, New York
May 12, 2021

SO ORDERED.

Panige 6 Dor

GEIB. DANIELS
EPR eB. District Judge

 
